                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA                                    JUL   3 0 20l9
                                 Richmond Division
                                                                                        CLERK, U.S. DISTRICT COURT
                                                                                              RICHMOND VA
DEVON JARMON PERKINS,                           )
                                                )
        Petitioner,                             )
                                                )
V.                                              )       Civil Action No. 3: l 9CV433-HEH
                                                )
JAMES R. WHITE,                                 )
                                                )
        Respondents.                            )

                              MEMORANDUM OPINION
                 (Dismissing 28 U.S.C § 2254 Petition Without Prejudice)

        Petitioner, a Virginia inmate proceeding prose, brings this petition pursuant to 28

U.S.C. § 2254 ("§ 2254 Petition," ECF No. 1). Before a state prisoner can bring a § 2254

petition in federal district court, the prisoner must first have "exhausted the remedies available in

the courts of the State." 28 U.S.C. § 2254(b)(l)(A). "As a general rule, in the absence of

'exceptional circumstances where the need for the remedy afforded by the writ of habeas corpus

is apparent,' Bowen v. Johnston, 306 U.S. 19, 27 (1939), courts 'require[ ] exhaustion of

alternative remedies before a prisoner can seek federal habeas relief."' Timms v. Johns , 627 F.3d

525, 530-31 (4th Cir. 2010) (alteration in original) (parallel citation omitted) (quoting

Boumediene v. B us h, 553 U.S. 723, 793 (2008)). Exhaustion is accomplished by presenting the

claims to the Supreme Court of Virginia for review either on direct appeal or in a collateral

proceeding. Conversely, "federal courts should abstain from the exercise of [habeas] jurisdiction

if the issues raised in the petition may be resolved either by trial on the merits in the state court

or by other state procedures available to the petitioner." Dickerson v. Louisia na, 816 F.2d 220,

225 (5th Cir. 1987) (citations omitted); D u rki n v. Davis , 538 F.2d 1037, 1041 (4th Cir. 1976)
